809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LOUDOUN-WHEATON DEVELOPMENT GROUP, Plaintiff-Appellee,v.Albert A. CHAPPELL, Defendant-Appellant.
No. 86-1108
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1986.Decided Jan. 9, 1987.

Before HALL, ERVIN and WILKINS, Circuit Judges.
Albert A. Chappell, appellant pro se.
Peter Chapin Burnett, for appellee.
PER CURIAM:


1
Albert A. Chappell, a pro se litigant, appeals the entry of a jury verdict in favor of the Loudoun-Wheaton Development Group (LWDG) on its claims for abuse of process and interference with contract.  The jury additionally found for LWDG on Chappell's counterclaims.


2
On appeal Chappell in his informal brief raises numerous claims of error:


3
(1) that the court refused to hear Chappell's motions for summary judgment;


4
(2) that the court displayed hostility toward Chappell throughout the trial, prejudicing Chappell's case;


5
(3) that the court disallowed certain questions posed by Chappell during voir dire;


6
(4) that the court erroneously excluded testimony of an important witness;


7
(5) that the court manifested hostility toward Chappell in a companion case;


8
(6) that the court erred in denying Chappell's motion to dismiss;


9
(7) that the court improperly limited discovery;  and


10
(8) that the court erred in instructing the jury.


11
Chappell presents no substantial questions on appeal which might warrant the preparation of a transcript at government expense pursuant to 28 U.S.C. Sec. 753(f).  The district court's denial of Chappell's motion for in forma pauperis status and preparation of a transcript at government expense was therefore proper.  After a review of the pleadings and other materials before the Court, we find no reversible error.  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


12
AFFIRMED.